Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into on
April 14, 2016, among Zayo Group, LLC, a Delaware limited liability company (the
“Company”), Zayo Capital, Inc., a Delaware corporation (the “Co-Issuer” and
together with the Company, the “Issuers”), the subsidiary guarantors party
hereto (the “Guarantors”) and Morgan Stanley & Co. LLC (the “Initial
Purchaser”).

 

This Agreement is made pursuant to the Purchase Agreement dated March 31, 2016,
among the Issuers, the certain Guarantors party thereto and the Initial
Purchaser (the “Purchase Agreement”), which provides for the sale by the Issuers
to the Initial Purchaser of an aggregate of $550,000,000 principal amount of the
Issuers’ 6.375% Senior Notes Due 2025 (the “Notes”), which will be guaranteed by
the Guarantors under the Indenture, as defined herein (the “Guarantees”).  The
Notes and the Guarantees attached thereto are herein referred to as the
“Securities”.  In order to induce the Initial Purchaser to enter into the
Purchase Agreement and for good and valuable consideration to the Holders of the
Securities, the Issuers have agreed to provide to the Initial Purchaser and its
direct and indirect transferees the registration rights set forth in this
Agreement.  The execution and delivery of this Agreement is a condition to the
closing under the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.                                      Definitions.

 

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

 

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the 1934 Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the 1934 Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition.  The terms “Beneficially Owns” and “Beneficially Owned” will have
correlative meanings.

 

“Closing Date” shall mean the Closing Date as defined in the Purchase Agreement.

 

“Co-Issuer” shall have the meaning set forth in the preamble and shall also
include the Co-Issuer’s successors.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii).

 

--------------------------------------------------------------------------------


 

“Exchange Offer” shall mean an exchange offer by the Issuers of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“Exchange Securities” shall mean securities issued by the Issuers under the
Indenture containing terms identical to the Securities (except that (i) interest
thereon shall accrue from the last date on which interest was paid on the Notes
or, if no such interest has been paid, from November 15, 2015 and (ii) the
Exchange Securities will not contain restrictions on transfer) and are to be
offered to Holders of Securities in exchange for Securities pursuant to the
Exchange Offer.

 

“Free Writing Prospectus” shall mean each free writing prospectus (as defined in
Rule 405 under the 1933 Act) prepared by or on behalf of any Issuer or Guarantor
or used by any Issuer or Guarantor in connection with a Shelf Registration.

 

“Guarantor” shall have the meaning set forth in the preamble and shall also
include each Guarantor’s successors.

 

“Holders” shall mean the Initial Purchaser, for so long as it owns any
Registrable Securities, and each of its successors, assigns and direct and
indirect transferees who become registered owners of Registrable Securities
under the Indenture, including any Person that acquired any Registrable
Securities prior to the date hereof; provided that for purposes of Sections 4
and 5 of this Agreement, the term “Holder” shall include Participating
Broker-Dealers (as defined in Section 4(a)).

 

“Indenture” shall mean the Indenture relating to the Notes dated as of May 6,
2015 among the Issuers, the Guarantors and The Bank of New York Mellon Trust
Company N.A., as trustee, and as the same may be supplemented from time to time
in accordance with the terms thereof.

 

“Initial Purchaser” shall have the meaning set forth in the preamble.

 

“Issuers” shall have the meaning set forth in the preamble.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by any Issuer or
Guarantor or any of their affiliates (as such term is defined in Rule 405 under
the 1933 Act) (other than the Initial Purchaser or subsequent Holders of
Registrable Securities if such subsequent Holders are deemed to be such
affiliates solely by reason of their holding of such Registrable Securities)
shall not be

 

2

--------------------------------------------------------------------------------


 

counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount.

 

“Notes” shall have the meaning set forth in the preamble.

 

“Participating Broker-Dealer” shall have the meaning set forth in Section 4(a).

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including all
material incorporated or deemed by securities laws to be incorporated by
reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean the Securities; provided, however, that the
Securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such Securities shall have been declared effective
under the 1933 Act and either (a) such Securities are exchanged for Exchange
Securities in the Exchange Offer or (b) such securities were not tendered by the
Holder thereof in the Exchange Offer (provided that the Exchange Offer was
conducted in accordance with the terms of this Agreement, including with respect
to periods during which Notes may be exchanged), (ii) when a Registration
Statement with respect to such Securities shall have been declared effective
under the 1933 Act and such Securities shall have been disposed of pursuant to
such Registration Statement, (iii) when such Securities have been sold to the
public pursuant to Rule 144 (or any similar provision then in force, but not
Rule 144(A)) under the 1933 Act or (iv) when such Securities shall have ceased
to be outstanding.

 

“Registration Default” shall have the meaning set forth in Section 2(d).

 

“Registration Expenses” shall mean any and all expenses incident to the
performance of or compliance by the Issuers and the Guarantors with this
Agreement, including without limitation:  (i) all SEC, stock exchange or
Financial Industry Regulatory Authority registration and filing fees, (ii) all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws (including reasonable fees and disbursements of counsel for any
underwriters or Holders in connection with blue sky qualification of any of the
Exchange Securities or Registrable Securities), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus, any amendments or
supplements thereto, any underwriting agreements, securities sales agreements
and other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under

 

3

--------------------------------------------------------------------------------


 

applicable securities laws, (vi) the fees and disbursements of the Trustee and
its counsel and any depositary for book-entry Securities, (vii) the fees and
disbursements of counsel for the Issuers and the Guarantors and, in the case of
a Shelf Registration Statement, the fees and disbursements of one counsel for
the Holders (which counsel shall be selected by the Majority Holders and which
counsel may also be counsel for the Initial Purchaser) and (viii) the fees and
disbursements of the independent public accountants of the Company (and, if
necessary, any other certified public accountant of the Co-Issuer and any
subsidiary of the Issuers, or of any business acquired by any Issuer for which
financial statements and financial data are or are required to be included in
the Registration Statement), including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance, but excluding fees and expenses of counsel to the underwriters
(other than fees and expenses set forth in clause (ii) above) or the Holders and
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of Registrable Securities by a Holder.

 

“Registration Statement” shall mean any registration statement of the Issuers
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such Registration Statement, including post-effective
amendments, in each case including the Prospectus contained therein, all
exhibits thereto and all material incorporated or deemed by securities laws to
be incorporated by reference therein.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuers and the Guarantors pursuant to the provisions of Section 2(b) of
this Agreement which covers all of the Registrable Securities (but no other
securities unless approved by the Holders whose Registrable Securities are
covered by such Shelf Registration Statement) on an appropriate form under
Rule 415 under the 1933 Act, or any similar rule that may be adopted by the SEC,
and all amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed by
securities law to be incorporated by reference therein.

 

“Staff” shall have the meaning set forth in Section 4(a) hereof.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3 hereof.

 

“Underwritten Registration” or “Underwritten Offering” shall mean a registration
in which Registrable Securities are sold to an Underwriter for reoffering to the
public.

 

4

--------------------------------------------------------------------------------


 

2.                                      Registration Under the 1933 Act.

 

(a)                                 To the extent not prohibited by any
applicable law or applicable interpretation of the Staff, the Issuers and the
Guarantors shall (i) file an Exchange Offer Registration Statement covering the
offer by the Issuers to the Holders to exchange all of the Registrable
Securities for Exchange Securities and (ii) use their reasonable best efforts to
have the Exchange Offer Registration Statement declared effective by the SEC as
promptly as practicable after such Registration Statement has been filed.  The
Issuers shall commence the Exchange Offer promptly after the Exchange Offer
Registration Statement has been declared effective by the SEC.  The Issuers
shall commence the Exchange Offer by transmitting the related exchange offer
Prospectus and accompanying documents to each Holder stating, in addition to
such other disclosures as are required by applicable law:

 

(i)                                     that the Exchange Offer is being made
pursuant to this Agreement and that all Registrable Securities validly tendered
will be accepted for exchange;

 

(ii)                                  the dates of acceptance for exchange
(which shall be a period of at least 20 business days from the date such notice
is mailed) (the “Exchange Dates”);

 

(iii)                               that any Registrable Security not tendered
will remain outstanding and continue to accrue interest, but will not retain any
rights under this Registration Rights Agreement;

 

(iv)                              that Holders electing to have a Registrable
Security exchanged pursuant to the Exchange Offer will be required to surrender
such Registrable Security, together with the enclosed letters of transmittal, to
the institution and at the address specified in the notice prior to the close of
business on the last Exchange Date; provided, however, that, if any of the
Registrable Securities are in book-entry form, such Prospectus and accompanying
documents shall also specify how the surrender is to be effected in accordance
with applicable book-entry procedures; and

 

(v)                                 that Holders will be entitled to withdraw
their election, not later than the close of business on the last Exchange Date,
by sending to the institution and at the address specified in the notice a
telegram, telex, facsimile transmission or letter setting forth the name of such
Holder, the principal amount of Registrable Securities delivered for exchange
and a statement that such Holder is withdrawing his election to have such
Securities exchanged.

 

As soon as practicable after the last Exchange Date, the Issuers shall:

 

(i)                                     accept for exchange Registrable
Securities or portions thereof tendered and not validly withdrawn pursuant to
the Exchange Offer; and

 

(ii)                                  deliver, or cause to be delivered, to the
Trustee for cancellation all Registrable Securities or portions thereof so
accepted for exchange by the Issuers and the Guarantors and issue, and cause the
Trustee to promptly authenticate and mail to each Holder, an Exchange Security
equal in principal amount to the principal amount of the Registrable Securities
surrendered by such Holder; provided that if any of the Registrable Securities
are in book-entry form, the Issuers shall, in co-operation with the Trustee,
effect the exchange of Registrable Securities in accordance with applicable
book-entry procedures.

 

5

--------------------------------------------------------------------------------


 

The Issuers and the Guarantors shall use their best efforts to complete the
Exchange Offer as provided above and shall comply with the applicable
requirements of the 1933 Act, the 1934 Act and other applicable laws and
regulations in connection with the Exchange Offer.  The Exchange Offer shall not
be subject to any conditions, other than that the Exchange Offer does not
violate applicable law or any applicable interpretation of the Staff.  The
Issuers shall, if requested by the Initial Purchaser, use their reasonable
efforts to inform the Initial Purchaser of the names and addresses of the
Holders to whom the Exchange Offer is made, and the Initial Purchaser shall have
the right, subject to applicable law, to contact such Holders and otherwise
facilitate the tender of Registrable Securities in the Exchange Offer.

 

(b)                                 In the event that (i) the Issuers and the
Guarantors are not permitted to consummate the Exchange Offer provided for in
Section 2(a) above because the Exchange Offer is not permitted by applicable law
or any applicable interpretation of the Staff, (ii) for any reason, the Exchange
Offer is not consummated on or before 120 days following the date of this
Agreement, or (iii) any Beneficial Owner of Registrable Securities notifies the
Issuers that (A) it is prohibited by law or SEC policy from participating in the
Exchange Offer, (B) it may not resell the Exchange Securities acquired by it in
the Exchange Offer to the public without delivering a prospectus and the
prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales; or (C) it is a broker-dealer and owns
Securities acquired directly from the Company or an affiliate of the Company,
then the Issuers and the Guarantors shall file after such determination date or
notice is given to the Issuers, as the case may be, a Shelf Registration
Statement providing for the sale by the Holders of all of the Registrable
Securities and to use their reasonable best efforts to cause the Shelf
Registration Statement to be declared effective by the SEC as promptly as
possible after the obligation to file such shelf registration statement arises. 
In the event the Issuers are required to file a Shelf Registration Statement
solely as a result of the matters referred to in clause (iii)(B) of the
preceding sentence, the Issuers and Guarantors shall use their best efforts to
file and have declared effective by the SEC both an Exchange Offer Registration
Statement pursuant to Section 2(a) with respect to all Registrable Securities
and a Shelf Registration Statement (which may be a combined Registration
Statement with the Exchange Offer Registration Statement) with respect to offers
and sales of Registrable Securities held by the Initial Purchaser after
completion of the Exchange Offer.  The Issuers and the Guarantors agree to use
their reasonable best efforts to keep the Shelf Registration Statement
continuously effective until the earlier of (i) two years from the Closing Date
and (ii) the date on which all Registrable Securities registered thereunder are
disposed of in accordance therewith.  The Issuers and the Guarantors further
agree to supplement or amend the Shelf Registration Statement if required by the
rules, regulations or instructions applicable to the registration form used by
the Issuers and the Guarantors for such Shelf Registration Statement or by the
1933 Act or by any other rules and regulations thereunder for shelf registration
or if reasonably requested by a Holder with respect to information relating to
such Holder, and to use their best efforts to cause any such amendment to become
effective and such Shelf Registration Statement to become usable as soon as
thereafter practicable.  The Issuers agree to furnish to the Holders of
Registrable Securities copies of any such supplement or amendment promptly after
its being used or filed with the SEC.

 

(c)                                  The Issuers shall pay all Registration
Expenses in connection with the registration pursuant to Section 2(a) and
Section 2(b).  Each Holder shall pay all underwriting discounts and commissions
and transfer taxes, if any, relating to the sale or disposition of such

 

6

--------------------------------------------------------------------------------


 

Holder’s Registrable Securities pursuant to the Shelf Registration Statement.

 

(d)                                 An Exchange Offer Registration Statement
pursuant to Section 2(a) hereof or a Shelf Registration Statement pursuant to
Section 2(b) hereof will not be deemed to have become effective unless it has
been declared effective by the SEC; provided, however, that, if, after it has
been declared effective, the offering of Registrable Securities pursuant to a
Shelf Registration Statement is interfered with by any stop order, injunction or
other order or requirement of the SEC or any other governmental agency or court,
such Registration Statement will be deemed not to have become effective during
the period of such interference until the offering of Registrable Securities
pursuant to such Registration Statement may legally resume.  In the event
(1) the Issuers and the Guarantors fail to consummate the Exchange Offer on or
before 120 days following the date of this Agreement; or (2) the Shelf
Registration Statement or the Exchange Offer Registration Statement is declared
effective but thereafter ceases to be effective or usable in connection with
resales or exchanges of Registrable Securities during the periods specified in
this Agreement (each such event referred to in clauses (1) and (2) above, a
“Registration Default”), then with respect to the first 90-day period
immediately following the occurrence of the first Registration Default, the
interest rate on the Securities will be increased by 0.25% per annum on the
principal amount of Securities held by such Holder.  The amount of additional
interest will increase by an additional 0.25% per annum on the principal amount
of Securities with respect to each 90-day period until all Registration Defaults
have been cured, up to maximum amount of additional interest for all
Registration Defaults of 1.0% per annum.

 

All accrued additional interest will be paid by the Issuers or the Guarantors on
each interest payment date to the Holder of a global note by wire transfer of
immediately available funds or by federal funds check and to Holders of
certificated notes by wire transfer to the accounts specified by them or by
mailing checks to their registered addresses if no such accounts have been
specified.

 

Following the cure of all Registration Defaults, the accrual of additional
interest will cease.

 

(e)                                  Without limiting the remedies available to
the Initial Purchaser and the Holders, the Issuers and the Guarantors
acknowledge that any failure by any Issuer or Guarantor to comply with their
respective obligations under Section 2(a) and Section 2(b) hereof may result in
material irreparable injury to the Initial Purchaser or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchaser or any Holder may obtain such relief as may be required to
specifically enforce the obligations of the Issuers and the Guarantors under
Section 2(a) and Section 2(b) hereof.

 

3.                                      Registration Procedures.

 

In connection with the obligations of the Issuers and Guarantors with respect to
the Registration Statements pursuant to Section 2(a) and Section 2(b) hereof,
the Issuers and the Guarantors shall as expeditiously as possible:

 

(a)                                 prepare and file with the SEC a Registration
Statement on the appropriate form under the 1933 Act, which form (x) shall be
selected by the Company and (y) shall, in the case of a Shelf Registration, be
available for the sale of the Registrable Securities by the selling

 

7

--------------------------------------------------------------------------------


 

Holders thereof and (z) shall comply as to form in all material respects with
the requirements of the applicable form and include all financial statements
required by the SEC to be filed therewith, and use its best efforts to cause
such Registration Statement to become effective and remain effective in
accordance with Section 2 hereof;

 

(b)                                 prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement effective for the applicable
period and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
1933 Act; and to keep each Prospectus current during the period described under
Section 4(3) and Rule 174 under the 1933 Act that is applicable to transactions
by brokers or dealers with respect to the Registrable Securities or Exchange
Securities;

 

(c)                                  in the case of a Shelf Registration,
furnish to each Holder of Registrable Securities, to counsel for the Initial
Purchaser, to counsel for the Holders and to each Underwriter of an Underwritten
Offering of Registrable Securities, if any, without charge, as many copies of
each Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as such Holder or Underwriter may
reasonably request, in order to facilitate the public sale or other disposition
of the Registrable Securities; and the Issuers and Guarantors consent to the use
of such Prospectus and any amendment or supplement thereto in accordance with
applicable law by each of the selling Holders of Registrable Securities and any
such Underwriters in connection with the offering and sale of the Registrable
Securities covered by and in the manner described in such Prospectus or any
amendment or supplement thereto in accordance with applicable law;

 

(d)                                 use their best efforts to register or
qualify the Registrable Securities under all applicable state securities or
“blue sky” laws of such jurisdictions as any Holder of Registrable Securities
covered by a Registration Statement shall reasonably request in writing by the
time the applicable Registration Statement is declared effective by the SEC, to
cooperate with such Holders in connection with any filings required to be made
with the Financial Industry Regulatory Authority and do any and all other acts
and things which may be reasonably necessary or advisable to enable such Holder
to consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that no Issuer or Guarantor
shall be required to (i) qualify as a foreign corporation or as a dealer in
securities in any jurisdiction where it would not otherwise be required to
qualify but for this Section 3(d), (ii) file any general consent to service of
process or (iii) subject itself to taxation in any such jurisdiction if it is
not so subject;

 

(e)                                  in the case of a Shelf Registration, notify
each Holder of Registrable Securities, counsel for the Holders and counsel for
the Initial Purchaser promptly and, if requested by any such Holder or counsel,
confirm such advice in writing (i) when a Registration Statement has become
effective and when any post-effective amendment thereto has been filed and
becomes effective, (ii) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement and
Prospectus or for additional information after the Registration Statement has
become effective, (iii) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if,
between the effective date of a Registration Statement and the closing of any
sale of Registrable Securities covered thereby, the

 

8

--------------------------------------------------------------------------------


 

representations and warranties of the Issuers and Guarantors contained in any
underwriting agreement, securities sales agreement or other similar agreement,
if any, relating to the offering cease to be true and correct in all material
respects or if any Issuer or Guarantor receives any notification with respect to
the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose, (v) of
the happening of any event during the period a Shelf Registration Statement is
effective which makes any statement made in such Registration Statement or the
related Prospectus untrue in any material respect or which requires the making
of any changes in such Registration Statement or Prospectus in order to make the
statements therein not misleading and (vi) of any determination by the Company
that a post-effective amendment to a Registration Statement would be
appropriate;

 

(f)                                   make every reasonable effort to obtain the
withdrawal of any order suspending the effectiveness of a Registration Statement
at the earliest possible moment and provide immediate notice to each Holder of
the withdrawal of any such order;

 

(g)                                  in the case of a Shelf Registration,
furnish to each Holder of Registrable Securities, without charge, at least one
conformed copy of each Registration Statement and any post-effective amendment
thereto (without documents incorporated therein by reference or exhibits
thereto, unless requested);

 

(h)                                 in the case of a Shelf Registration,
cooperate with the selling Holders of Registrable Securities to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends and enable such
Registrable Securities to be in such denominations (consistent with the
provisions of the Indenture) and registered in such names as the selling Holders
may reasonably request at least one business day prior to the closing of any
sale of Registrable Securities;

 

(i)                                     in the case of a Shelf Registration,
upon the occurrence of any event contemplated by Section 3(e)(v) hereof, use
their best efforts to prepare and file with the SEC a supplement or
post-effective amendment to a Registration Statement or the related Prospectus
or any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities, such Prospectus will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.  The
Company agrees to notify the Holders to suspend use of the Prospectus as
promptly as practicable after the occurrence of such an event, and the Holders
hereby agree to suspend use of the Prospectus until the Issuers and Guarantors
have amended or supplemented the Prospectus to correct such misstatement or
omission;

 

(j)                                    a reasonable time prior to the filing of
any Registration Statement, any Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or any document which is to
be incorporated by reference into a Registration Statement or a Prospectus after
initial filing of a Registration Statement, provide copies of such document to
the Initial Purchaser and its counsel (and, in the case of a Shelf Registration
Statement, the Holders and their counsel) and make such of the representatives
of the Issuers and Guarantors as shall be reasonably requested by the Initial
Purchaser or its counsel (and, in the case of a Shelf Registration Statement,
the Holders or their counsel) available for discussion of such document, and
shall not at

 

9

--------------------------------------------------------------------------------


 

any time file or make any amendment to the Registration Statement, any
Prospectus or any amendment of or supplement to a Registration Statement or a
Prospectus or any document which is to be incorporated by reference into a
Registration Statement or a Prospectus, of which the Initial Purchaser and its
counsel (and, in the case of a Shelf Registration Statement, the Holders and
their counsel) shall not have previously been advised and furnished a copy or to
which the Initial Purchaser or its counsel (and, in the case of a Shelf
Registration Statement, the Holders or their counsel) shall reasonably object;

 

(k)                                 obtain a CUSIP number for all Exchange
Securities or Registrable Securities, as the case may be, not later than the
effective date of a Registration Statement;

 

(l)                                     cause the Indenture to be qualified
under the Trust Indenture Act of 1939, as amended (the “TIA”), in connection
with the registration of the Exchange Securities or Registrable Securities, as
the case may be, cooperate with the Trustee and the Holders to effect such
changes to the Indenture as may be required for the Indenture to be so qualified
in accordance with the terms of the TIA and execute, and use their best efforts
to cause the Trustee to execute, all documents as may be required to effect such
changes and all other forms and documents required to be filed with the SEC to
enable the Indenture to be so qualified in a timely manner;

 

(m)                             in the case of a Shelf Registration, make
available for inspection by a representative of the Holders of the Registrable
Securities, any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, and attorneys and accountants designated by the
Holders, at reasonable times and in a reasonable manner, all financial and other
records, pertinent documents and properties of the Issuers and Guarantors, and
cause the respective officers, directors and employees of the Issuers and
Guarantors to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement;

 

(n)                                 in the case of a Shelf Registration, use
their best efforts to cause all Registrable Securities to be listed on any
securities exchange or any automated quotation system on which similar
securities issued by any Issuer or Guarantor are then listed if requested by the
Majority Holders, to the extent such Registrable Securities satisfy applicable
listing requirements;

 

(o)                                 use their best efforts to cause the Exchange
Securities or Registrable Securities, as the case may be, to be rated by two
nationally recognized statistical rating organizations (as such term is defined
in Rule 436(g)(2) under the 1933 Act);

 

(p)                                 if reasonably requested by any Holder of
Registrable Securities covered by a Registration Statement, (i) promptly
incorporate in a Prospectus supplement or post-effective amendment such
information with respect to such Holder as such Holder reasonably requests to be
included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as the Company has received
notification of the matters to be incorporated in such filing; and

 

(q)                                 in the case of a Shelf Registration, enter
into such customary agreements and take all such other actions in connection
therewith (including those requested by the Holders of a majority of the
Registrable Securities being sold) in order to expedite or facilitate the

 

10

--------------------------------------------------------------------------------


 

disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection, (i) to the extent possible, make
such representations and warranties to the Holders and any Underwriters of such
Registrable Securities with respect to the business of the Issuers and their
subsidiaries, the Registration Statement, Prospectus and documents incorporated
by reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested, (ii) obtain
opinions of counsel to the Issuers and Guarantors (which counsel and opinions,
in form, scope and substance, shall be reasonably satisfactory to the Holders
and such Underwriters and their respective counsel) addressed to each selling
Holder and Underwriter of Registrable Securities, covering the matters
customarily covered in opinions requested in underwritten offerings,
(iii) obtain “comfort” letters from the independent certified public accountants
of the Company (and, if necessary, any other certified public accountant of the
Co-Issuer and any subsidiary of the Issuers, or of any business acquired by the
Issuers for which financial statements and financial data are or are required to
be included in the Registration Statement) addressed to each selling Holder and
Underwriter of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, and (iv) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in underwritten offerings, to evidence the
continued validity of the representations and warranties of the Issuers and the
Guarantors made pursuant to clause (i) above and to evidence compliance with any
customary conditions contained in an underwriting agreement.

 

In the case of a Shelf Registration Statement, the Issuers may require each
Holder of Registrable Securities to furnish to the Issuers such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Issuers may from time to time reasonably request
in writing.

 

In the case of a Shelf Registration Statement, each Holder agrees that, upon
receipt of any notice from any Issuer or Guarantor of the happening of any event
of the kind described in Section 3(e)(v) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to a Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 3(i) hereof, and, if so directed by
the Issuers, such Holder will deliver to the Issuers (at its expense) all copies
in its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities current at
the time of receipt of such notice.  If any Issuer shall give any such notice to
suspend the disposition of Registrable Securities pursuant to a Registration
Statement, the Issuers shall extend the period during which the Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from and including the date of the giving of such
notice to and including the date when the Holders shall have received copies of
the supplemented or amended Prospectus necessary to resume such dispositions. 
The Issuer, in total, may give any such notice only twice during any 365 day
period and any such suspensions may not exceed 30 days for each suspension and
there may not be more than four suspensions in effect during any 365 day period.

 

The Holders of Registrable Securities covered by a Shelf Registration Statement
who desire to do so may sell such Registrable Securities in an Underwritten
Offering.  In any such

 

11

--------------------------------------------------------------------------------


 

Underwritten Offering, the investment banker or investment bankers and manager
or managers (the “Underwriters”) that will administer the offering will be
selected by the Majority Holders of the Registrable Securities included in such
offering.

 

4.                                      Participation of Broker-Dealers in
Exchange Offer.

 

(a)                                 The staff of the SEC (the “Staff”) has taken
the position that any broker-dealer that receives Exchange Securities for its
own account in the Exchange Offer in exchange for Securities that were acquired
by such broker-dealer as a result of market-making or other trading activities
(a “Participating Broker-Dealer”) may be deemed to be an “underwriter” within
the meaning of the 1933 Act and must deliver a prospectus meeting the
requirements of the 1933 Act in connection with any resale of such Exchange
Securities.

 

The Issuers and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers to satisfy their prospectus delivery obligation
under the 1933 Act in connection with resales of Exchange Securities for their
own accounts, so long as the Prospectus otherwise meets the requirements of the
1933 Act.

 

(b)                                 In light of the above, notwithstanding the
other provisions of this Agreement, the Issuers and the Guarantors agree that
the provisions of this Agreement as they relate to a Shelf Registration shall
also apply to an Exchange Offer Registration to the extent, and with such
reasonable modifications thereto as may be reasonably requested by the Initial
Purchaser or by one or more Participating Broker-Dealers, in each case as
provided in clause (ii) below, in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above;
provided that:

 

(i)                                     the Issuers and the Guarantors shall not
be required to amend or supplement the Prospectus contained in the Exchange
Offer Registration Statement, as would otherwise be contemplated by
Section 3(i), for a period exceeding 180 days after the last Exchange Date (as
such period may be extended pursuant to the penultimate paragraph of Section 3
of this Agreement) and Participating Broker-Dealers shall not be authorized by
the Issuers or the Guarantors to deliver and shall not deliver such Prospectus
after such period in connection with the resales contemplated by this Section 4;
and

 

(ii)                                  the application of the Shelf Registration
procedures set forth in Section 3 of this Agreement to an Exchange Offer
Registration, to the extent not required by the positions of the Staff of the
SEC or the 1933 Act and the rules and regulations thereunder, will be in
conformity with the reasonable request to the Issuers and the Guarantors by the
Initial Purchaser or with the reasonable request in writing to the Issuers and
the Guarantors by one or more broker-dealers who certify to the Initial
Purchaser, on one hand, and the Issuers and the Guarantors, on the other hand,
in writing that they anticipate that they will be Participating Broker-Dealers;
and provided further that, in connection with such

 

12

--------------------------------------------------------------------------------


 

application of the Shelf Registration procedures set forth in Section 3 to an
Exchange Offer Registration, the Issuers and the Guarantors shall be obligated
(x) to deal only with one entity representing the Participating Broker-Dealers,
which shall be Morgan Stanley & Co. LLC unless it elects not to act as such
representative, (y) to pay the fees and expenses of only one counsel
representing the Participating Broker-Dealers, which shall be counsel to the
Initial Purchaser unless such counsel elects not to so act and (z) to cause to
be delivered only one, if any, “comfort” letter from the independent certified
public accountants of the Company (and, if necessary, one “comfort” letter from
each of the other certified public accountants of the Co-Issuer and any
subsidiary of the Issuers, or of any business acquired by the Issuers for which
financial statements and financial data are or are required to be included in
the Registration Statement) with respect to the Prospectus in the form existing
on the last Exchange Date and with respect to each subsequent amendment or
supplement, if any, effected during the period specified in clause (i) above.

 

(c)                                  The Initial Purchaser shall have no
liability to the Issuers, the Guarantors or any Holder with respect to any
request that it may make pursuant to Section 4(b) above.

 

5.                                      Indemnification and Contribution.

 

(a)                                 The Issuers and the Guarantors, jointly and
severally, agree to indemnify and hold harmless the Initial Purchaser and its
affiliates, each Holder and each Person, if any, who controls the Initial
Purchaser or any Holder within the meaning of either Section 15 of the 1933 Act
or Section 20 of the 1934 Act, or is under common control with, or is controlled
by, the Initial Purchaser or any Holder, from and against all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred by the Initial Purchaser or any of its affiliates,
any Holder or any such controlling or affiliated Person in connection with
defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement (or any amendment thereto) pursuant to which Exchange
Securities or Registrable Securities were registered under the 1933 Act,
including all documents incorporated therein by reference, or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (as amended or supplemented if the Issuers or the
Guarantors shall have furnished any amendments or supplements thereto) or any
Free Writing Prospectus taken together with the Prospectus or caused by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein in light of the circumstances under which they were made
not misleading, except insofar as such losses, claims, damages or liabilities
are caused by any such untrue statement or omission or alleged untrue statement
or omission based upon information relating to the Initial Purchaser or any
Holder furnished to the Company in writing through Morgan Stanley & Co. LLC or
any selling Holder expressly for use therein.  In connection with any
Underwritten Offering permitted by Section 3, the Issuers and the Guarantors
will also, jointly and severally, indemnify the Underwriters, if any, selling
brokers, dealers and similar securities industry professionals participating in
the distribution, their officers and directors and each Person who controls such
Persons (within the meaning of the 1933 Act and the 1934 Act) to the same extent
as provided above with respect to the indemnification of the Holders, if
requested in connection with any Registration Statement.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Each Holder agrees, severally and not
jointly, to indemnify and hold harmless the Issuers, the Guarantors, the Initial
Purchaser and its affiliates, and the other selling Holders, and each of their
respective directors, officers who sign the Registration Statement and each
Person, if any, who controls the Issuers, the Guarantors, the Initial Purchaser
and any other selling Holder within the meaning of either Section 15 of the 1933
Act or Section 20 of the 1934 Act to the same extent as the foregoing indemnity
from the Issuers and the Guarantors to the Initial Purchaser and the Holders,
but only with reference to information relating to such Holder furnished to the
Company in writing by such Holder expressly for use in any Registration
Statement (or any amendment thereto), any Prospectus (or any amendment or
supplement thereto) or any Free Writing Prospectus.

 

(c)                                  In case any proceeding (including any
governmental investigation) shall be instituted involving any Person in respect
of which indemnity may be sought pursuant to either paragraph (a) or paragraph
(b) above, such Person (the “indemnified party”) shall promptly notify the
Person against whom such indemnity may be sought (the “indemnifying party”) in
writing and the indemnifying party, upon request of the indemnified party, shall
retain counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others the indemnifying party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding.  In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (i) the indemnifying party
and the indemnified party shall have mutually agreed to the retention of such
counsel or (ii) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them.  It is understood
that the indemnifying party shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for (a) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Initial Purchaser and all Persons, if any, who control the Initial Purchaser
within the meaning of either Section 15 of the 1933 Act or Section 20 of the
1934 Act, (b) the fees and expenses of more than one separate firm (in addition
to any local counsel) for the Issuers and the Guarantors and their respective
directors and officers who sign the Registration Statement and each Person, if
any, who controls the Issuers or the Guarantors within the meaning of either
such Section and (c) the fees and expenses of more than one separate firm (in
addition to any local counsel) for all Holders and all Persons, if any, who
control any Holder within the meaning of either such Section, and that all such
fees and expenses shall be reimbursed as they are incurred.  In such case
involving the Initial Purchaser and Persons who control the Initial Purchaser,
such firm shall be designated in writing by Morgan Stanley & Co. LLC.  In such
case involving the Holders and such Persons who control Holders, such firm shall
be designated in writing by the Majority Holders.  In all other cases, such firm
shall be designated by the Company.  The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent but,
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party from and
against any loss or liability by reason of such settlement or judgment.  No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which such indemnified party is or could have been a party and indemnity
could have been sought hereunder by such indemnified party, unless such
settlement includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such proceeding.

 

14

--------------------------------------------------------------------------------


 

(d)                                 If the indemnification provided for in
paragraph (a) or paragraph (b) of this Section 5 is unavailable to an
indemnified party or insufficient in respect of any losses, claims, damages or
liabilities, then each indemnifying party under such paragraph, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities in such proportion as is appropriate to reflect the
relative fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations.  The relative fault of the
Issuers and the Guarantors, on the one hand, and the Holders, on the other hand,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Issuers and the
Guarantors, on the one hand, or by the Holders, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The Holders’ respective
obligations to contribute pursuant to this Section 5(d) are several in
proportion to the respective principal amount of Registrable Securities of such
Holder that were registered pursuant to a Registration Statement.

 

(e)                                  The Issuers and the Guarantors, on the one
hand, and each Holder, on the other hand, agree that it would not be just or
equitable if contribution pursuant to this Section 5 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph (d) above.  The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages and liabilities referred to in paragraph (d) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
Section 5, no Holder shall be required to indemnify or contribute any amount in
excess of the amount by which the total price at which Registrable Securities
were sold by such Holder exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The remedies provided for in this Section 5 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

 

The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchaser or any of its affiliates, any Holder or any Person controlling the
Initial Purchaser or any Holder, or by or on behalf of any Issuer or Guarantor
or their respective officers or directors or any Person controlling the Issuers
or Guarantors, (iii) acceptance of any of the Exchange Securities and (iv) any
sale of Registrable Securities pursuant to a Shelf Registration Statement.

 

6.                                      Miscellaneous.

 

(a)                                 No Inconsistent Agreements.  The Issuers and
the Guarantors, jointly and severally, represent, warrant and agree that neither
the Issuers nor any Guarantor has entered into,

 

15

--------------------------------------------------------------------------------


 

and on or after the date of this Agreement will not enter into, any agreement
which is inconsistent with the rights granted to the Holders of Registrable
Securities in this Agreement or otherwise conflicts with the provisions hereof. 
The Issuers and the Guarantors, jointly and severally, represent, warrant and
agree that the rights granted to the Holders hereunder do not and will not in
any way conflict with and are and will not be not inconsistent with the rights
granted to the holders of the other issued and outstanding securities of any
Issuer or Guarantor under any such agreements.

 

(b)                                 Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given unless the Issuers have obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or consent; provided, however, that no amendment,
modification, supplement, waiver or consent to any departure from the provisions
of Section 5 hereof shall be effective as against any Holder of Registrable
Securities unless consented to in writing by such Holder.

 

(c)                                  Notices.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand-delivery, registered first-class mail, telex, telecopier, electronic mail
or any courier guaranteeing overnight delivery (i) if to a Holder, at the most
current address given by such Holder to the Company by means of a notice given
in accordance with the provisions of this Section 6(c), which address initially
is, with respect to the Initial Purchaser, the address set forth in the Purchase
Agreement; and (ii) if to the Issuers or Guarantors, initially at the Company’s
address set forth in the Purchase Agreement and thereafter at such other
address, notice of which is given in accordance with the provisions of this
Section 6(c).

 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied or emailed; and on the next
business day if timely delivered to an air courier guaranteeing overnight
delivery.

 

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

 

(d)                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors, assigns and
transferees of each of the parties, including, without limitation and without
the need for an express assignment, subsequent Holders; provided that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Purchase Agreement. 
If any transferee of any Holder shall acquire Registrable Securities, in any
manner, whether by operation of law or otherwise, such Registrable Securities
shall be held subject to all of the terms of this Agreement, and by taking and
holding such Registrable Securities such Person shall be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement and such Person shall be entitled to receive the benefits
hereof.  The Initial Purchaser (in its capacity as Initial Purchaser) shall have
no liability or obligation to the Issuers or Guarantors with respect to any
failure by a Holder to comply with, or any breach by any Holder of, any of the
obligations of

 

16

--------------------------------------------------------------------------------


 

such Holder under this Agreement.

 

(e)                                  Purchases and Sales of Securities.  The
Company shall not, and shall use its best efforts to cause its affiliates (as
defined in Rule 405 under the 1933 Act) not to, purchase and then resell or
otherwise transfer any Securities.

 

(f)                                   Third Party Beneficiary.  The Holders
shall be third party beneficiaries to the agreements made hereunder between the
Issuers and the Guarantors, on the one hand, and the Initial Purchaser, on the
other hand, and shall have the right to enforce such agreements directly to the
extent it deems such enforcement necessary or advisable to protect its rights or
the rights of Holders hereunder.

 

(g)                                  Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(h)                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(i)                                     Governing Law.  This Agreement shall be
governed by the laws of the State of New York.

 

(j)                                    Severability.  In the event that any one
or more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby.

 

[Signature Pages Follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

ZAYO GROUP, LLC

 

 

 

 

 

By:

/s/ Ken desGarennes

 

 

Name:

Ken desGarennes

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ZAYO CAPITAL, INC.

 

 

 

 

 

 

By:

/s/ Ken desGarennes

 

 

Name:

Ken desGarennes

 

 

Title:

Chief Financial Officer

 

[Zayo Registration Rights Agreement – Signature Page]

 

--------------------------------------------------------------------------------


 

 

ABOVENET COMMUNICATIONS, LLC

 

ALLSTREAM FIBER U.S., INC.

 

ACCESS COMMUNICATIONS, INC.

 

COLO FACILITIES ATLANTA, LLC

 

FIBERLINK, LLC

 

FIBERNET TELECOM, INC.

 

IDEATEK SYSTEMS, INC.

 

LATISYS SPV, INC.

 

LATISYS-ASHBURN, LLC

 

LATISYS-ASHBURN HOLDINGS CORP.

 

LATISYS-CHICAGO, LLC

 

LATISYS-CHICAGO HOLDINGS CORP.

 

LATISYS CORP.

 

LATISYS-DENVER, LLC

 

LATISYS HOLDINGS CORP.

 

LATISYS-IRVINE, LLC

 

LATISYS-IRVINE PROPERTIES, LLC

 

LOCAL FIBER, LLC

 

USCARRIER, LLC

 

ZAYO COLOCATION, LLC

 

ZAYO CORELINK ACQUISITION SUB, LLC

 

ZAYO PROFESSIONAL SERVICES, LLC

 

 

 

 

 

By:

/s/ Ken desGarennes

 

 

Name:

Ken desGarennes

 

 

Title:

Chief Financial Officer

 

[Zayo Registration Rights Agreement – Signature Page]

 

--------------------------------------------------------------------------------


 

Confirmed and accepted as of

 the date first above written:

 

 

 

MORGAN STANLEY & CO. LLC

 

 

 

By:

/s/ Reagan Philipp

 

 

Name:

Reagan Philipp

 

 

Title:

Authorized Signatory

 

 

[Zayo Registration Rights Agreement – Signature Page]

 

--------------------------------------------------------------------------------